                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

RODNEY KILGORE &                                    )
WILLIAM KILGORE                                     )
                                                    )
Plaintiffs,                                         )
                                                    )            Case No. 1:16-cv-340
v.                                                  )
                                                    )            Judge Mattice
JOHNNY HUNTER,                                      )            Magistrate Judge Steger
DANIEL RUSKEY, &                                    )
JOHNNY MCBEE,                                       )
                                                    )
Defendants.                                         )
                                                    )

                                                ORDER

        On November 27, 2018, Magistrate Judge Christopher H. Steger filed a Report and

Recommendation (Doc. 176) pursuant to 28 U.S.C. § 636 and the Court’s Order Referring

Motion (Doc. 172). Magistrate Judge Steger recommends Defendants’ Motion for

Attorneys’ Fees Under 42 U.S.C. § 1988 and 28 U.S.C. § 1927 (Doc. 170) be denied. No

objection has been filed to the Magistrate Judge’s Report and Recommendation.1

Nevertheless, the Court has reviewed the record in this matter and agrees with the

Magistrate Judge’s well-reasoned conclusions. Accordingly, the Court ACCEPTS and

ADOPTS Magistrate Judge Steger’s findings of fact and conclusions of law. Defendants’

Motion (Doc. 170) is DENIED.

        SO ORDERED this 17th day of December, 2018.


                                                            /s/ Harry S. Mattice, Jr._____
                                                            HARRY S. MATTICE, JR.
                                                         UNITED STATES DISTRICT JUDGE

1 See Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does

not appear that Congress intended to require district court review of a magistrate's factual or legal
conclusions, under a de novo or any other standard, when neither party objects to those findings”).
